              Case 6:14-bk-02843-KSJ        Doc 98    Filed 09/24/19    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:
                                                            Case No.: 6:14-bk-02843-ABB
POURIA BIDHENDI                                             Chapter 13

      Debtor.
__________________________/

            NOTICE OF LIMITED APPEARANCE OF ADDITIONAL COUNSEL
                 AND RULE 2030 STATEMENT OF COMPENSATION

          COMES NOW, Scott W. Spradley, attorney of record for the Debtors, and files

this Notice of Limited Appearance of Additional Counsel of ISABEL E. FREEMAN (FBN

760481) who will be assisting your undersigned for the sole purpose of attending the following:

          Preliminary Hearing on Trustee’s Motion to Dismiss Case for Incurring 2015, 2016

          Post Petition Tax Debt scheduled for September 26, 2019 at 1:30pm

and said counsel does consent to serve in such capacity. In compliance with Federal Rules of

Bankruptcy Procedure 2030 additional counsel has been, or will be paid $125.00 for said

services. All correspondence and pleadings should continue to be served to the attorney of

record.

                                      /s/ Scott W. Spradley
                                      SCOTT W. SPRADLEY
                                      Florida Bar No. 782467
                                      Law Offices of Scott W. Spradley, P.A.
                                      109 South 5th Street
                                      P.O. Box 1
                                      Flagler Beach, FL 32136
                                      Tel: 386/693-4935
                                      Fax: 386/693-4937
                                      scott@flaglerbeachlaw.com
                                      Attorney for Debtor
           Case 6:14-bk-02843-KSJ        Doc 98     Filed 09/24/19    Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Appearance

was electronically mailed this 24th day of September, 2019 to Laurie K. Weatherford, Chapter

13 Trustee, P.O. Box 3450, Winter Park, Florida 32790 and the United States Trustee at 400 W.

Washington Street, Suite 1100, Orlando, Florida 32801.



                                           /s/ Scott W. Spradley
                                           SCOTT W. SPRADLEY




                                              2
